Title: From George Washington to Robert Morris, 25 February 1783
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Head Quarters Febry 25th 1783
                        
                        Some complaints having been made respecting the quality of the Beef lately issued to the Troops, and the
                            Contractors (whose conduct has been perfectly satisfactory) having solicited that a Person should be appointed to inspect
                            it in future, previous to delivery—I have therefore this day appointed for this purpose, Majr Henry Wikoff of Fishkill
                            until your pleasure should be known: of which I thought it necessary to advise you by the first opportunity, that he might
                            either continue to act with your approbation, or be superseded by the appointment of an Inspector of Contracts as should
                            be judged most eligible and advantageous to the public Service.
                        It is incumbent on me to add that, Majr Wikoff (who is a Refugee from New York) is an entire stranger to me.
                            that he views his appointment as P.T. only—that he was recommended by Mr Parker (one of the Contractors) who, himself,
                            previous to the appointment, had condemned a large quantity of Beef wch had been slaughtered and was ready to Issue. I
                            have the honor to be with great esteem Sir Your Most Obed. Serv.
                        
                            P.S. Since writing the foregoing I am favored with your Letter of the 17th instant. Inclosed is the
                                Copy of a Letter from Mr Comfort Sands, with the Ansr I have forwarded to him by this conveyance—also Colonel Varicks
                                Duplicate Receipts for One thousand Dollars.
                        
                    